SEC 1746 (2-98)Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. OMB APPROVAL OMB Number: Expires: Estimated average burden hours per response14.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 1) Cognigen Networks, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 19242 L 20 0 (CUSIP Number) Brian G. Lloyd Parr, Waddoups, Brown, Gee & Loveless 185 South State Street, Suite 1300 Salt Lake City, UT 84111 (801) 532-7840 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 30, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. G. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 10 CUSIP No.19242 L 20 0 1 Names of Reporting Persons.I.R.S. Identification Nos. of above persons (entities only). Commission River Inc. 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)o (b)oNot Applicable 3 SEC Use Only 4 Source of Funds (See Instructions) OO 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)o 6 Citizenship or Place of Organization Utah Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power 16,000,000 8 Shared Voting Power -0- 9 Sole Dispositive Power 16,000,000 10 Shared Dispositive Power -0- 11 Aggregate Amount Beneficially Owned by Each Reporting Person 16,000,000 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) G 13 Percent of Class Represented by Amount in Row (11) 41.8% 14 Type of Reporting Person (See Instructions) CO Page 2 of 10 CUSIP No.19242 L 20 0 1 Names of Reporting Persons.I.R.S. Identification Nos. of above persons (entities only). Adam Edwards 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)o Not Applicable (b)o 3 SEC Use Only 4 Source of Funds (See Instructions) OO 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)o 6 Citizenship or Place of Organization U.S. Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power 7,272,726 8 Shared Voting Power -0- 9 Sole Dispositive Power 7,272,726 10 Shared Dispositive Power -0- 11 Aggregate Amount Beneficially Owned by Each Reporting Person 7,272,726 Mr. Edwards is the indirect beneficial owner of these shares.The filing of this statement shall not be construed as an admission that Mr. Edwards is, for the purposes of Section 13(d) of the Act, the beneficial owner of any securities covered by this statement. 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) G 13 Percent of Class Represented by Amount in Row (11) 19% 14 Type of Reporting Person (See Instructions) IN Page 3 of 10 CUSIP No.19242 L 20 0 1 Names of Reporting Persons.I.R.S. Identification Nos. of above persons (entities only). Patrick Oborn 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)o Not Applicable (b)o 3 SEC Use Only 4 Source of Funds (See Instructions) OO 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)o 6 Citizenship or Place of Organization U.S. Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power 7,272,726 8 Shared Voting Power -0- 9 Sole Dispositive Power 7,272,726 10 Shared Dispositive Power -0- 11 Aggregate Amount Beneficially Owned by Each Reporting Person 7,272,726 Patrick Oborn is an indirect beneficial owner of these shares.The filing of this statement shall not be construed as an admission that Mr. Oborn is, for the purposes of Section 13(d) of the Act, the beneficial owner of any securities covered by this statement. 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) G 13 Percent of Class Represented by Amount in Row (11) 19% 14 Type of Reporting Person (See Instructions) IN Page 4 of 10 CUSIP No. 19 Item 1. Security and Issuer (a) Title of Class of Equity Securities: Common stock (the “Common Stock”) (b) Name of Issuer: Cognigen Networks, Inc. (“Cognigen”) (c) Address of Issuer's Principal Executive Office: 10757 S. Riverfront Pkwy. Suite 125 South Jordan, UT 84095 Item 2.
